DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/07/2021 has been entered.
 
Response to Arguments
Applicant has amended claims 1, 8, and 9. The amendments overcome the claim objection and the rejections under 35 U.S.C. 112(b). 
Applicant argues the amended features of claim 1. Applicant contends “it would not be obvious to modify Monty to configure the ceramic sidewalls to produce a hybrid resonator, with a waveguide in the axis between the electrodes and a free space resonator in the transverse axis”. The Office disagrees. First, the Office notes that Monty discloses that the electrodes may function to control the mode(s) in the transverse direction ([0033] and [0049]) and that the ceramic may be placed to minimally degrade 

Priority
The instant application claims priority to Non-Provisional U.S. Application No. 15/914,343 filed on 03/07/2018 as a continuation. The instant application has been examined with an effective U.S. filing date of 03/07/2018.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 7, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Monty (US 2004/0218650 A1), hereafter Monty, in view of Shackleton et al. (US 2006/0029116 A1), hereafter Shackleton ‘116.

Regarding claim 1, Monty discloses a gas-discharge slab laser (Title; [0049]), comprising: a laser-housing having a hollow interior region ([0035]; Fig. 3 element 11); a first elongated planar electrode located within the hollow interior region (Figs. 1 and 3 element 4; [0031]); a second elongated planar electrode located within the hollow interior region (Figs. 1 and 3 element 2; [0031]), the second 1. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Monty with lateral spacing 
Regarding claim 7, Monty further discloses a separation between edges of the first and second elongated ceramic strips defines a width of a discharge-volume ([0032]). 
Regarding claim 10, Monty further discloses the slab laser is a carbon dioxide slab laser having a carbon dioxide gas mixture ([0049]).
Regarding claim 13, Monty further discloses the ceramic strips are made from one of a group of ceramics consisting of aluminum nitride, aluminum oxide, and beryllium oxide ([0034]; Claims 6 and 7).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Monty in view of Shackleton ‘116, as applied to claim 1, in further view of Broderick et al. (U.S. Patent No. 6,198,758), hereafter Broderick.
Regarding claim 2, Monty in view of Shackleton ‘116 does not explicitly disclose a first fluid cooled plate attached to a first exterior surface of the housing and a second fluid-cooled plate attached to a second exterior surface of the housing, which is on an opposite side of the housing from the first exterior surface. However, Broderick discloses a first fluid cooled plate attached to a first exterior surface of the housing (Fig. 10 element 44; Fig. 11A elements 44a and 44b; col. 11 ll. 64 to col. 12 ll. 4) and a second fluid-cooled plate attached to a second exterior surface of the housing, which is on an opposite side of the housing from the first exterior surface (Fig. 10 element 44; Fig. 11A elements 44a and 44b; col. 11 ll. 64 to col. 12 ll. 4). The advantage is to assist removing heat from the device without cooling passages in the electrode (col. 11 ll. 64 to col. 12 ll. 4 and col. 1 ll. 50 to col. 2 ll. 3). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the .

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Monty in view of Shackleton ‘116 in further view of Broderick, as applied to claim 2, in further view of Newman et al. (U.S. Pre-Grant Publication No. 2008/00240183), hereafter Newman.
Regarding claim 3, Monty in view of Shackleton ‘116 in further view of Broderick do not explicitly disclose each fluid cooled plate further includes a fluid conduit having a D-shaped cross-section pressed into a U-shaped groove formed in the fluid cooled plate. However, Newman discloses a fluid conduit having a D-shaped cross-section pressed into a U-shaped groove formed in the fluid cooled plate (Fig. 1C; [0026]). The advantage is to provide tight contact between the tube and the cooling plate in order to provide good heat transfer ([0026]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Monty in view of Shackleton ‘116 in further view of Broderick with each fluid cooled plate further includes a fluid conduit having a D-shaped cross-section pressed into a U-shaped groove formed in the fluid cooled plate as disclosed by Newman in order to provide tight contact between the tube and the cooling plate in order to provide good heat transfer.
Regarding claim 4, Newman further discloses the conduit in each fluid cooled plate has a serpentine configuration (Fig. 2 elements 106).

s 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Monty in view of Shackleton ‘116, as applied to claim 1, in further view of Shackleton et al. (U.S. Pre-Grant Publication No. 2009/0034574), hereafter Shackleton.
Regarding claim 8, Monty in view of Shackleton ‘116 does not explicitly disclose a first pair of grooves in one of the first and second electrodes, extending along the length thereof, the first pair of grooves mutually- separated and parallel to each other, the distance between edges of the first pair of grooves defining a width of a discharge-volume. Shackleton discloses a first pair of grooves in one of the first and second electrodes, extending along the length thereof, the first pair of grooves mutually- separated and parallel to each other, the distance between edges of the first pair of grooves defining a width of a discharge-volume (Fig. 2 element 16 in element 12; [0019]). The advantage is to prevent the discharge from coming into contact with the ceramic strip spacers and also to minimize glancing reflection of laser radiation from the sides of the ceramic strips that extend down the length of the electrodes, thereby preventing the generation of higher order laser modes ([0019]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Monty in view of Shackleton ‘116 with a first pair of grooves in one of the first and second electrodes, extending along the length thereof, the first pair of grooves mutually- separated and parallel to each other, the distance between edges of the first pair of grooves defining a width of a discharge-volume as disclosed by Shackleton in order to prevent the discharge from coming into contact with the ceramic strip spacers and also to minimize glancing reflection of laser radiation from the sides of the ceramic strips that extend down the length of the electrodes, thereby preventing the generation of higher order laser modes.
Regarding claim 9, Shackleton further discloses a second pair of grooves extending along the other of the first and second electrodes and aligned with the first pair of grooves, the distance between .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Monty in view of Shackleton ‘116, as applied to claim 1, in further view of Bethel et al. (U.S. Pre-Grant Publication No. 2014/0334510), hereafter Bethel.
Regarding claim 11, Monty further discloses other gas mixtures may be used ([0054]). Monty in view of Shackleton ‘116 does not explicitly disclose the slab laser is a carbon monoxide laser having a carbon monoxide gas mixture. However, Bethel discloses the slab laser is a carbon monoxide laser having a carbon monoxide gas mixture ([0032]-[0033]; Table 1). The advantage, as is known in the art, is to provide a different output wavelength. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Monty with the slab laser is a carbon monoxide laser having a carbon monoxide gas mixture as disclosed by Bethel in order to provide a different output wavelength as is known in the art and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Monty in view of Shackleton ‘116, as applied to claim 1, in further view of Hart et al. (U.S. 6,192,061 B1), hereafter Hart.
Regarding claim 12, Monty further discloses the housing is in the form of an elongated extrusion (Fig. 3 element 11). Monty in view of Shackleton ‘116 does not explicitly disclose the extrusion is made from aluminum. However, Hart also discloses the housing is in the form of an elongated extrusion (Fig. 8 element 24) and the elongated extrusion is made from aluminum (col. 14 ll. 65-67). The advantage is to use a known material with known properties for the housing, which can also act as a ground (col. 14 ll. In re Leshin, 125 USPQ 416.

Terminal Disclaimer
The terminal disclaimer filed on 03/01/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,644,474 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441.  The examiner can normally be reached on Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joshua King/               Primary Examiner, Art Unit 2828   
	06/08/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 To reject a claim based on this rationale, the Office must show (1) the prior art contained a device which differed from the claimed device by the substitution of some components with other components, (2) the substituted components and their functions were known in the art, (3) the substitution would have been predictable, and (4) any additional findings based on the Graham factual inquiries as may be necessary. Here, Monty discloses a waveguide slab laser that differs from the claimed device which is a free-space slab laser with unstable resonator. Shackleton ‘116 discloses a free-space slab laser with unstable resonator. Furthermore, this substitution would have been predictable as the Office has provided evidence that the differing resonators are known alternatives. Furthermore, Shackleton ‘116 discloses optimizing W and W determines if the device functions as a waveguide slab laser or a free space slab laser.